Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 1 of 14 PagelD 809

201I9FEB 1&4 PM I: 1G
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF
FLORIDA
SANDRA K. DRESSLER,
Plaintiff, Case No. 2:18-CV-311-FtM-99CM

-\V-

U.S. DEPARTMENT OF EDUCATION;
BETSY DEVOS, in her official capacity

As Secretary of the U.S. Department of Education;
FLORIDA DEPARTMENT OF EDUCATION;
NAVIENT CORPORATION; NAVIENT
SOLUTIONS, INC.; EDUCATION CREDIT
MANAGEMENT CORPORATION; PIONEER
CREDIT RECOVERY, INC.; EQUIFAX, INC.;
EQUIFAX INFORMATION SERVICES, LLC.;
and Does 1-10,

Defendants.

PLAINTIFF’S OPPOSITION TO DEFENDANT FLORIDA DEPARTMENT OF
EDUCATION’S MOTION TO DISMISS THIRD AMENDED COMPLAINT

Plaintiff, Sandra K. Dressler, herein makes her opposition to motion to dismiss

complaint filed in this case by counsel for Defendant FDE.

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 1 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 2 of 14 PagelD 810

|. INTRODUCTION AND BACKGROUND
Plaintiff identified several particular violations committed by Defendant FDE.

1. Defendant FDE reported inaccurate derogatory information about Plaintiff to one
ormore consumer reporting agencies;

2. Defendants FDE made unauthorized calls to Plaintiffs cellular telephone.

3. FDE otherwise violated §1692e by sending out the collection letters complained
of, which were false, deceptive or misleading;

4. FDE failed to properly and legally validate the alleged debt identified as account
numbers XXXX5572 and XXXX5657, so that plaintiff could sufficiently dispute the
allegations;

5. On or about July 1, 2017, Plaintiff send Defendant FDE a Notice of Dispute
demanding validation of an alleged account with Defendant FDE. Certified Mail
Number 7014 2120 0003 3252 2972;

6. Defendant FDE reported inaccurate derogatory information about Plaintiff to one
ormore consumer reporting agencies.;

7. Defendant FDE made unauthorized calls to Plaintiff's cellular telephone in

violation of 47 U.S.C. §227(b)(1)(A).

8. Plaintiff adopts the Introduction and Background set forth in her opposition to
ECMC’s Motion to Dismiss Plaintiffs Second Amended Complaint by reference as

if fully set forth herein. Fed.R.Civ.P., Rule 10(c) Adoption by Reference; Exhibits.

9. Defendant FDE lacks Eleventh Amendment Immunity.

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 2 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 3 of 14 PagelD 811

10. Defendant FDE is a “debt collector’, which are sometimes not exempt as a

guaranty agent.

11.Defendant FDE cannot qualify for the “bona fide fiduciary” exception.

A. EFELP-Promissory Note

12. Central to Plaintiff's complaint is in the fact that Defendants violated federal

statutes. FDE has not produced the original Promissory Note.

13. None of the Defendants have provided proof and evidence that any of them
loaned Plaintiff any money. There is only a Promissory Note, in which Plaintiff
provided in order to fund the alleged account. None of the Defendants, nor the
United States have proved any loss. If there is any guarantee, it is in the value of
Plaintiffs Promissory Note, and not in anything that the Defendants and United

States provided.

14. Once Plaintiff made demand that Defendants not call her, the federal statute
makes it a violation to ignore the demand. Defendants ignored the demand and

made calls to Plaintiff.

B. Guaranty Agencies and The Higher Education Act
15.In Rowe v. ECMC., 730 F.Supp.2d., 1285 (D.Or. 2010) the district court granted

ECMC’s motion to dismiss, holding that ECMC was a “guaranty agency” under the
federal HEA, and that its collection activities were “incidental to a bona fide
fiduciary obligation” within the meaning to the FDCPA. However, on appeal the

Ninth Circuit reversed. See Rowe v. ECMC, #07-35046, (9th Cir. 2009). Cf.

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 3 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 4 of 14 PagelD 812

Brannan v. United Student Aid Funds, Inc., 94 F.3d 1260, 1263 (9th Cir. 1996).
FDE is subject to the FDCPA because debt collection is central to the alleged

debt.
C. Eleventh Amendment Immunity

16.As a furnisher and a debt collector, FDE lacks any immunity from suit under the
consumer protection laws. The U.S. Supreme Court in Florida Dept. of Health and
Rehab Svs v. Florida Nursing Hm Assoc., et al., 450 U.S. 147 (1981) Justice
Brennan dissenting, stated: “In that circumstance | am of the view, expressed in
dissent in Edelman v. Jordan, 415 U. S. 651, 687 (1974), that Florida ‘may not
invoke the Eleventh Amendment, since that Amendment bars only federal court

suits against States by citizens of other States.”

ll. LEGAL ARGUMENT

A. LEGAL STANDARD
“Statements of counsel in their briefs or argument while enlightening to the
Court are not sufficient for purposes of granting a motion to dismiss or
summary judgment.” Trinsey v. Pagliaro, 229 F.Supp. 647 (E.D.Pa. 1964).
Motions to Dismiss are not favored and are granted only when it appears to a
certainty that no set of facts could be proven at trial which would entitie plaintiff
to any relief. Currier v. Doran, --- F.3d — (10th Cir. 2001), citing Conley v.
Gibson, 355 U.S. 41, 45-46 (1957); Dann v. Studebaker-Packard Corp., 288
F.2d 201 (6th Cir. 1961).
The Supreme Court in Bell Atlantic Corp. v. Twombly, 550 U. S. 544 (2007),

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 4 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 5 of 14 PagelD 813

reiterated that a motion to dismiss for failure to state a claim cannot be granted
merely because the factual allegations are not believed. Instead, the factual
allegations must be taken as true when evaluating a motion to dismiss. More
pointedly, a plaintiff that has a “well-pleaded complaint may proceed even if it
strikes a savvy judge that actual proof of the facts alleged is improbable, and
‘that recovery is very remote and unlikely.” That said, and although embracing
Conley’s “no set of facts” standard, Twombly found that it is not up to the judge
to turn a-frivolous claim into a substantial one by imagining facts that are not
present in the complaint. See Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S.Ct.
1683, 40 L.Ed.2d 90 (1974).
"a complaint should not be dismissed for failure to state a claim unless it
appears beyond doubt that the plaintiff can prove no set of facts in support
of his claim which would entitle him to relief." Conley v. Gibson, 355 U.S.,
41, 45-46, 78 S.Ct. 99.
“it is virtually impossible logically to distinguish among ‘ultimate facts,’
‘evidence,’ and ‘conclusions.’ Essentially any allegation in a pleading must
be an assertion that certain occurrences took place. The pleading
spectrum, passing from evidence through ultimate facts to conclusions, is
largely a continuum varying only in the degree of particularity with which the
occurrences are described." Weinstein & Distler, Comments on Procedural
Reform: Drafting Pleading Rules, 57 Colum. L.Rev. 518, 520-521 (1957).
See also Cook, Statements of Fact in Pleading Under the Codes, 21 Colum.
L.Rev. 416, 417 (1921) ("[T]here is no logical distinction between statements
which are grouped by the courts under the phrases ‘statements of fact’ and
‘conclusions of law’). Rule 8 was directly responsive to this difficulty. Its

drafters intentionally avoided any reference to “facts” or "evidence" or

"conclusions." See 5 C. Wright & A. Miller, Federal Practice and Procedure §

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 5 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 6 of 14 PagelD 814

1216, p. 207 (3d ed.2004) (“The substitution of ‘claim showing that the pleader
is entitled to relief for the code formulation of the facts’ constituting a ‘cause of
action’ was intended to avoid the distinctions drawn under the codes among
‘evidentiary facts,’ ‘ultimate facts,’ and ‘conclusions’ ...").
"When a federal court reviews the sufficiency of a complaint, before the
reception of any evidence either by affidavit or admissions, its task is
necessarily a limited one. The issue is not whether a plaintiff will ultimately
prevail but whether the claimant is entitled to offer evidence to support the
claims. Indeed it may appear on the face of the pleadings that a recovery is
very remote and unlikely but that is not the test." Id., Scheuer v. Rhodes, 416
U.S. 232, 236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974) (emphasis added).
Under the relaxed pleading standards of the Federal Rules, the idea was not to
keep litigants out of court but rather to keep them in. The merits of a claim
would be sorted out during a flexible pretrial process and, as appropriate,
through the crucible of trial. See Swierkiewiczv. Sorema N.A., 534 U.S., 506,
514, 122 S.Ct. 992 (2002) ("The liberal notice pleading of Rule 8(a) is the
starting point of a simplified pleading system, which was adopted to focus
litigation on the merits of a claim"). Charles E. Clark, the “principal draftsman”
of the Federal Rules, put it thus:
"Experience has shown ... that we cannot expect the proof of the case to be
made through the pleadings, and that such proof is really not their function.
We can expect a general statement distinguishing the case from all others,
so that the manner and form of trial and remedy expected are clear, and so
that a permanent judgment will result." The New Federal Rules of Civil

Procedure: The Last Phase — Underlying Philosophy Embodied in Some
of the Basic Provisions of the New Procedure, 23 A.B.A.J. 976, 977 (1937).

In Leimer v. State Mut. Life Assurance Co. of Worcester, Mass., 108 F.2d 302

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 6 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 7 of 14 PagelD 815

(C.A.8 1940), the court viewed the Federal Rules — specifically Rules 8(a)(2),
12(b)(6), 12(e) (motion for a more definite statement), and 56 (motion for
summary judgment) — as reinforcing the notion that “there is no justification for
dismissing a complaint for insufficiency of statement, except where it appears
to a certainty that the plaintiff would be entitled to no relief under any state of
facts which could be proved in support of the claim.” 108 F.2d, at 306. The
court refuted in the strongest terms any suggestion that the unlikelihood of
recovery should determine the fate of a complaint: "No matter how improbable
it may be that she can prove her claim, she is entitled to an opportunity to
make the attempt, and is not required to accept as final a determination of her
rights based upon inferences drawn in favor of the defendant from her
amended complaint." /bid.

In order to prevail on a motion to dismiss, the moving party must satisfy three
prerequisites. "First, there may be no question of fact which might allow the
defense to succeed.... Second, there may be no substantial question of law, a
resolution of which could allow the defense to succeed.... Third, plaintiff must
show that it is prejudiced by the inclusion of the defense.” County Vanlines Inc.
v. Experian Info. Solutions, Inc., 205 F.R.D. 148, 153 (U.S.D.C. S.D. N.Y.
2002); Estee Lauder, Inc., 189 F.R.D. at 271-72.

Defendant FDE here has failed to meet these 3 prerequisites.

First: It has yet to be determined if the defenses will succeed. There are

questions of fact pending, as discovery may show.

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 7 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 8 of 14 PagelD 816

Second: There are substantial questions of law, i.e. whether Plaintiff has a
private right of action under Section 1681s-2(b). Does the Fair Credit
Reporting Act apply to FDE? Does the Fair Debt Collection Practices Act apply
to FDE? Does FDE have the ability to enforce a fraudulent agreement? Does
15 U.S.C. 1692 seq. prohibit a debt collector from collection action if it has not
properly validated the alleged debt? Etc. “Fraud vitiates the most solemn
Contracts, documents and even judgments” U.S. v. Throckmorton, 98 US 61,
65 (1878)

Third: Plaintiff will be prejudiced by the defenses, as the defenses relate to
credit, loans and the collection process in enforcing an alleged agreement or
contract, and proper reporting of debt with credit reporting agencies. Plaintiff is
prejudiced because there are derogatory remarks, or the lack of required

remarks, reported on Plaintiff's credit report.

When deciding a motion to dismiss pursuant to Rule 12(b)(6), the court must
accept the material facts alleged in the complaint as true, draw all reasonable
inferences in favor of the plaintiffs, and decide whether it is plausible that
plaintiffs have a valid claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678-79
(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007); Leeds v.
Meltz, 85 F.3d 51, 53 (2d Cir. 1996); Ward v Hudnall, 366 F.2d 247 (5th Cir.
1966). Furthermore, the complaint is sufficient if it shows that plaintiff is entitled
to any relief, regardless of whether it alleged the proper theory of the case.

Janke Construction Co. v. Vulcan Materials Co., 527 F.2d 772 (7th Cir. 1974). If

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 8 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 9 of 14 PagelD 817

admitted and taken as true, the allegations of the complaint do state a claim

upon which relief can be granted.

B. Plaintiff has complied with the Rules
Plaintiff has amply provided her claims discretely and succinctly in her
Statement of Claim, Allegations, and Cause of Action.
It is standard pleading practice to put multiple claims in numbered causes of
action stating each statute that was violated. This is what Plaintiff did. Plaintiff
does not have any “shotgun pleadings” as claimed by FDE. It may seem this
way to Defendant in light of the fact that there are numerous violations. This is

not a reason to dismiss Plaintiff's complaint.

C. FDCPA Claims
1. FDE is a Debt Collector
Guaranty Agencies are sometime not exempt.
Yes, it is fundamental that the FDCPA applies only to debt collectors, which
FDE and ECNC are.

“We hold that USA Funds is subject to the FDCPA. The FDCPA proscribes
abusive collection practices by ‘any person who regularly collects or
attempts to collect, directly or indirectly, debts owed or due or asserted to
be owed or due another.’ The FDCPA does not provide an exemption for
guaranty agencies that acquire a student loan after default in order to
pursue its collection.”

Brannan v. United Student Aid Funds, Inc., 94 F.3d 1260, 1262 (9th
Cir.1996)

‘We hold that while a ‘guaranty agency’ owes a fiduciary obligation to the
DOE under the HEA, the collection activity alleged in this case was not
‘incidental to’ that obligation within the meaning of the FDCPA because the
defendant acted solely as a collection agent.”

ROWE v. EDUCATIONAL CREDIT MANAGEMENT CORP., 730

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 9 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 10 of 14 PageID 818

F.Supp.2d., 1285 (D.Or. 2010)

D. TCPA Counts 7 and 8 Claims
Plaintiff adopts the explanations set forth in her opposition to ECMC’s Motion
to Dismiss Plaintiff's Second Amended Complaint by reference as if fully set
forth herein. Fed.R.Civ.P., Rule 10(c) Adoption by Reference; Exhibits.
1. TCPA Amendments
Plaintiff contends that she does not owe any money to the United States, nor is
any money guaranteed by the United States that would be owed by Plaintiff.
2. Pleading Requirements
Plaintiff obtained call log from Verizon (as previously provided). The recorded
calls show the time, date and nature of all calls. Plaintiff made factual
allegations in her complaint that can be plausibly determined. i.e the recording
is clearly automated. This constitutes compliance with Iqbal and Twombly.

E. Breach of Contract Count 9
The very debt in question is that which has been the subject of the whole case.
Said alleged debt having been the subject of credit reporting, disputes, and
debt collection letters. Elements of the breach have been stated: (1) FDE
alleges that there is a valid contract that they are trying to collect on; (2) a
material breach in that FDE failed to disclose all elements of the alleged
contract before soliciting Plaintiff, which is a violation of TILA; (3) damages
have been claimed in Plaintiff's complaint. i.e. strict liability, lower credit score.

In Robins v. Spokeo, Inc., 867 F.3d 1108, 1115-17 (9th Cir. 2017) the Ninth

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 10 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 11 of 14 PagelD 819

Circuit concluded that the standing bar was met by virtue of the fact that
Robins alleged a statutory cause of action and potential harm to him, because
Congress crafted those FCRA provisions to protect consumers’ concrete yet
intangible interests in accurate credit reporting. Plaintiff will make her discovery
requests to obtain the underlying contract/promissory note/student loan
agreement. There must be an alleged instrument since Defendants are using it
to enforce its collection attempts. Also, discovery will produce the evidence
needed to support all allegations in the complaint.

F. Fraud as to Count 9
The particular fraud was articulated in Plaintiffs complaint. i.e. failure to
disclose; use of Plaintiffs own Promissory Note to fund the alleged loan; FDE
is not a holder in due course; ultra vires.

G. Standing for Injunctive Relief
The failure to report adequately, and making unauthorized calls, is more than
speculative. The injuries can be redressed in favor of Plaintiff since there is a
strict liability law protecting consumers’ rights. Plaintiff sent FDE a demand in
writing to stop calling her. FDE failed to comply. Injunctive Relief has been
requested in other cases similar to the present case. Cf. Minner v. Equifax,
Inc., USDC, Northern District of California, 3:16-cv-05696 & 4:16-cv-05690,
which have been filed by an attorney. There is real and immediate threat of
injury in that Plaintiff's credit is damaged, and she cannot obtain loans or
credit, or qualify for leases/rentals. This is not speculative. Unauthorized phone

calls have been document and detailed in her Verizon call log.

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 11 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 12 of 14 PageID 820

Ill. CONCLUSION

Plaintiff requests that this Court deny FDE’s Motion.

Respecttully submitted this _/ / day of Fedrvarg., 2010

Sandra K. Dressler, Plaintiff, In Pro Per

OPPOSITION TO MOTION TO DISMISS TAC-FDE Page 12 of 12
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 13 of 14 PageID 821

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

CERTIFICATE OF
SANDRA K. DRESSLER, Plaintiff, SERVICE FOR

SERVICE BY MAIL
VS. Case No. 2:18-cv-311-

FtM-99CM

U.S. DEPARTMENT OF
EDUCATION, et al.,

Defendant(s).

Thereby certify that on Bagby 8 (mm/dd/yyyy), I caused the following
documents:

PLAINTIFF’S OPPOSITION TO FDE’s MOTION TO DISMISS THIRD
AMENDED COMPLAINT

[Check the box, below, that applies to how you served the above documents.]
[ | to be filed electronically with the Clerk of Court through ECF and/or

fa that I caused a copy of the foregoing documents (and the notice of electronic
filing, if filed electronically) to be mailed by first class mail, postage paid, to the
following:

U.S. DEPARTMENT OF EDUCATION
U.S. ATTORNEY GENERAL

950 Pennsylvania Ave, NW
Washington, D.C. 20530

Betsy DeVos, Secretary of Education
U.S. DEPARTMENT OF EDUCATION
U.S. ATTORNEY GENERAL

950 Pennsylvania Ave, NW
Washington, D.C. 20530
Case 2:18-cv-00311-JES-UAM Document 103 Filed 02/14/19 Page 14 of 14 PageID 822

EDUCATION CREDIT MANAGEMENT CORPORATION
WINDERWEEDLE, HAINES, WARD & WOODMAN, P.A.
329 Park Ave. N., Second Floor

Winter Park, FL 32789

EQUIFAX, INC; EQUIFAX INFORMATION SERVICES, LLC
John Anthony Love

King & Spalding, LLP

1180 Peachtree St NE

Atlanta, GA 30309-3521

FLORIDA DEPARTMENT OF EDUCATION
Marie T. Rives, Assist. Attorney General
501 E. Kennedy Blvd, Suite 1100
Tampa, FL 33602

NAVIENT CORPORATION; NAVIENT SOLUTIONS, LLC.
HINSHAW & CULBERTSON, LLP

2525 Ponce de Leon Blvd, 4th Floor

Coral Gables, FL 33134

PIONEER CREDIT RECOVERY, INC
HINSHAW & CULBERTSON, LLP
2525 Ponce de Leon Blvd, 4th Floor
Coral Gables, FL 33134

Date: A II-14 * Snobs BoheorthO

Signature of filing party

 

Sandra K. Dressler

Filer’s Typed Name
